


Exhibit 10.43
EXECUTION COPY


THIRD AMENDMENT TO LOAN AGREEMENT


This Third Amendment to Loan Agreement (this “Amendment”) is made as of October
28, 2015, by and among AMERICAN TOWER CORPORATION, as Borrower (the “Company”),
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent (the “Administrative
Agent”), and the financial institutions whose names appear as lenders on the
signature page hereof.
    
WHEREAS, the Company and the Administrative Agent are party to that certain Loan
Agreement, dated as of September 19, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”) among the Company, the Administrative Agent and the Lenders from
time to time party thereto.


WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 12.12 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The definition of “Eurodollar Rate” in Section 1.1 of the Loan Agreement is
hereby amended by adding to the end thereof a new proviso to read as follows:


; provided that if the Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
(b)The definition of “Federal Funds Rate” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety as follows:


“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by
the Federal Reserve Bank of New York for overnight Federal funds transactions
with members of the Federal Reserve System, or, if such rate is not so published
for any day that is a Business Day, the quotation for such day on such
transactions received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided that if the Federal




--------------------------------------------------------------------------------




Funds Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
(c)The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:


“Maturity Date” shall mean January 29, 2021, or such earlier date as payment of
the Loans shall be due (whether by acceleration, reduction of the Commitments to
zero or otherwise).
(d)The table in Section 2.3(f)(i) is hereby amended and restated in its entirety
as follows:


 
Applicable Debt Rating
LIBOR Advance 
Applicable Margin
Base Rate Advance 
Applicable Margin
A.
> A- or A3
1.000%
0.000%
B.
BBB+ or Baa1
1.125%
0.125%
C.
BBB or Baa2
1.250%
0.250%
D.
BBB- or Baa3
1.375%
0.375%
E.
BB+ or Ba1
1.625%
0.625%
F.
< BB or Ba2
2.000%
1.000%



(e)The table in Section 2.4(a)(i) is hereby amended and restated in its entity
as follows:


 
Applicable Debt Rating
Rate per Annum
A.
> A- or A3
0.100%
B.
BBB+ or Baa1
0.125%
C.
BBB or Baa2
0.150%
D.
BBB- or Baa3
0.200%
E.
BB+ or Ba1
0.300%
F.
< BB or Ba2
0.400%

 
(f)Section 8.1(h) of the Loan Agreement is hereby amended and restated in its
entirety as follows:


(h) a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by any court against the Company or any Material Subsidiary
Group for the payment of money which exceeds singly, or in the aggregate with
other such judgments, $300,000,000.00, or a warrant of attachment or execution
or similar process shall be issued or levied against property of the Company or
any Material Subsidiary Group which, together with all other such property of
the Company or any Material Subsidiary Group subject to other such process,
exceeds in value $300,000,000.00 in the aggregate, and if,




--------------------------------------------------------------------------------




within thirty (30) days after the entry, issue or levy thereof, such judgment,
warrant or process shall not have been paid or discharged or stayed pending
appeal or removed to bond, or if, after the expiration of any such stay, such
judgment, warrant or process, shall not have been paid or discharged or removed
to bond;
(g)Section 8.1(j) of the Loan Agreement is hereby amended and restated in its
entirety as follows:


(j) there shall occur (i) any acceleration of the maturity of any Indebtedness
of the Company or any Material Subsidiary in an aggregate principal amount
exceeding $300,000,000.00, or, as a result of a failure to comply with the terms
thereof, such Indebtedness shall otherwise have become due and payable prior to
its scheduled maturity; or (ii) any failure to make any payment when due (after
any applicable grace period) with respect to any Indebtedness of the Company or
any Material Subsidiary (other than the Obligations) in an aggregate principal
amount exceeding $300,000,000.00;


3.LETTER OF CREDIT COMMITMENTS. By execution of this Amendment, each of the
Issuing Banks, the Administrative Agent and the Company agree that the L/C
Commitments, effective upon the effectiveness of this Amendment, shall be as set
forth on Schedule A to this Amendment.


4.WAIVER; ASSIGNMENT. The requirements of Sections 12.4 and 12.12(c) of the Loan
Agreement are hereby waived to the extent that such Sections require prior
notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Revolving Loan
Commitment as set forth in this Amendment. Accordingly, after giving effect to
this Amendment, only those Lenders listed on Schedule B to this Amendment shall
have any Revolving Loan Commitment or be considered Lenders under the Loan
Agreement, in such amounts as set forth on Schedule B. The execution of this
Amendment is evidence of the consent of the Company, the Swingline Lender, the
Issuing Banks and the Administrative Agent to assignment of the Assignor’s
Revolving Loan Commitments to the Assignees, as required pursuant to Section
12.4(b)(iii) of the Loan Agreement.


For an agreed consideration, each Lender whose Revolving Loan Commitment is
reduced or terminated by giving effect to this Amendment (each, an “Assignor”)
hereby irrevocably sells and assigns to each Lender whose Revolving Loan
Commitment is increased (or created) by giving effect to this Amendment (each,
an “Assignee”), and each Assignee hereby irrevocably purchases and assumes from
each Assignor, subject to and in accordance with this Amendment and the Loan
Agreement, as of the Amendment Effective Date (as defined below), the Assigned
Interests (as defined below). Such sales and assignments and purchases and
assumptions shall be made, on the terms set forth in Exhibit F to the Loan
Agreement and shall comply with Section 12.4(b) of the Loan Agreement,
notwithstanding any failure of such sales, assignments, purchases and
assumptions to comply with (x) the minimum assignment requirement in Section
12.4(b)(i) of the Loan Agreement, (y) the requirement to pay the processing and




--------------------------------------------------------------------------------




recordation fees referenced in Section 12.4(b)(iv) of the Loan Agreement or (z)
any requirement to execute and deliver an Assignment and Assumption in respect
thereof. Without limiting the generality of the foregoing, each Assignee hereby
makes the representations, warranties and agreements required to be made under
Section 1 of Annex A to Exhibit F to the Loan Agreement by an Assignee, with
respect to the Assigned Interests being assigned or assumed by such Assignee
hereunder. Each sale and assignment hereunder is without recourse to any
Assignor and, except as expressly provided in Section 1 of Annex A to Exhibit F
to the Loan Agreement, without representation or warranty by any Assignor.
“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Loan Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above.
On the Amendment Effective Date, subject to the terms and conditions set forth
herein, (x) to the extent any Loans or funded Letter of Credit Liabilities are
outstanding on such date, each Assignee purchasing and assuming Assigned
Interests pursuant to paragraph (i) above shall pay the purchase price for such
Assigned Interests (equal to the principal amount of such outstanding Loans and
funded L/C Obligations with respect to such Assigned Interest) by wire transfer
of immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time), (y) the Company shall pay all accrued and unpaid
interest and fees and other amounts accrued to but excluding the Amendment
Effective Date for the account of each Assignor in respect of such Assignor’s
Assigned Interests (including such amount, if any, as would be payable pursuant
to Section 2.9 of the Loan Agreement if the outstanding Loans of such Assignor
were prepaid in their entirety on the date of consummation of the assignment of
the Assigned Interests) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time) and (z) the
Administrative Agent shall pay to each of the Assignors, out of the amounts
received by the Administrative Agent pursuant to clauses (x) and (y) above, the
purchase price for the Assigned Interests assigned by such Assignor, pursuant
hereto and all unpaid interest and fees and other amounts accrued for the
account of each Assignor to but excluding the Amendment Effective Date by wire
transfer of immediately available funds to the account designated by such
Assignor to the Administrative Agent not later than 5:00 p.m. (New York City
time) on the Amendment Effective Date.
5.BRING-DOWN OF REPRESENTATIONS. The Company hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties




--------------------------------------------------------------------------------




contained in Section 4.1 of the Loan Agreement are true and correct in all
material respects, except for those representations and warranties that are
qualified by materiality or Materially Adverse Effect, which shall be true and
correct, both before and after giving effect to this Amendment, and after giving
effect to any updates to information provided to the Lenders in accordance with
the terms of the Loan Agreement except to the extent stated to have been made as
of the Agreement Date, and (ii) no Default exists.
    
6.EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving this Amendment duly executed by the Company and
all of the Lenders and (b) the payment in full of all fees and expenses required
to be paid in connection with this Amendment to the Administrative Agent and the
Lenders (the date such conditions are satisfied is the “Amendment Effective
Date”).


7.NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect and are hereby
ratified and confirmed. For the avoidance of doubt, the amendment of the
definition of “Maturity Date” set forth herein shall not limit the option of the
Company to renew the Revolving Loan Commitments as provided in Section 2.18 of
the Loan Agreement.


8.COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.


9.GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


10.MISCELLANEOUS.


(a)    On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(c)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.


BORROWER:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Leah Stearns
 
 
Name:
Leah Stearns
 
 
Title:
Senior Vice President, Treasurer and Investor Relations









--------------------------------------------------------------------------------




LENDERS
 
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent and a Lender
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Toronto Dominion Bank, New York Branch, as an Issuing Bank
 
 
By:
/s/ Robyn Zeller
 
 
Name:
Robyn Zeller
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Veronica Incera
 
 
Name:
Veronica Incera
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Citibank, N.A., as a Lender
 
 
By:
/s/ Michael Vondriska
 
 
Name:
Michael Vondriska
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Donatus O. Anusionwu
 
 
Name:
Donatus O. Anusionwu
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
MIZUHO BANK, LTD., as a Lender and Issuing Bank
 
 
By:
/s/ Bertram H. Tang
 
 
Name:
Bertram H. Tang
 
 
Title:
Authorized Signatory
 
 
 
 





--------------------------------------------------------------------------------




 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender
 
 
By:
/s/ Ola Anderssen
 
 
Name:
Ola Anderssen
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Morgan Stanley Bank, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Marie F. Harrison
 
 
Name:
Marie F. Harrison
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Barclays Bank PLC, as a Lender
 
 
By:
/s/ Craig J. Malloy
 
 
Name:
Craig J. Malloy
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Alexander Oliver
 
 
Name:
Alexander Oliver
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
The Bank of Nova Scotia, as a Lender
 
 
By:
/s/ Rafael Tobon
 
 
Name:
Rafael Tobon
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
SANTANDER BANK N.A., as a Lender
 
 
By:
/s/ William Maag
 
 
Name:
William Maag
 
 
Title:
Managing Director
 
 
 
 





--------------------------------------------------------------------------------




 
 
BNP Paribas, as a Lender
 
 
By:
/s/ Andrew Strait
 
 
Name:
Andrew Strait
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Raquel Latuff
 
 
Name:
Raquel Latuff
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 
 
By:
/s/ Tanya Crossley
 
 
Name:
Tanya Crossley
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Jill Wong
 
 
Name:
Jill Wong
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Goldman Sachs Bank USA, as a Lender
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corp., as a Lender
 
 
By:
/s/ David W. Kee
 
 
Name:
David W. Kee
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
Societe Generale, as a Lender
 
 
By:
/s/ Linda Tam
 
 
Name:
Linda Tam
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Fifth Third Bank, as a Lender
 
 
By:
/s/ Colin Murphy
 
 
Name:
Colin Murphy
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
COMMERZBANK AG, NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Ignacio Campillo
 
 
Name:
Ignacio Campillo
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Tom Kang
 
 
Name:
Tom Kang
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
HSBC Bank USA, N.A., as a Lender
 
 
By:
/s/ Manuel Burgueno
 
 
Name:
Manuel Burgueno
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
Agreed, and executed solely in its capacity as Assignor under Section 4 of the
foregoing Amendment:
 
 
 
 
 
 
SunTrust, as an Assignor
 
 
By:
/s/ Jason Crowley
 
 
Name:
Jason Crowley
 
 
Title:
VP
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SCHEDULE A
L/C COMMITMENT AMOUNTS
Entity
L/C Commitment
Toronto Dominion (Texas) LLC
$40,000,000
Citibank, N.A.
$40,000,000
JPMorgan Chase Bank, N.A.
$40,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$22,000,000
Morgan Stanley Bank, N.A.
$18,000,000
Mizuho Bank, Ltd.
$40,000,000
 
 
Total
$200,000,000





--------------------------------------------------------------------------------




SCHEDULE B
REVOLVING LOAN COMMITMENT AMOUNTS
Entity
Revolving Loan Commitment
Toronto Dominion (Texas) LLC


$143,000,000


Banco Bilbao Vizcaya Argentaria, S.A. New York Branch


$145,000,000


Citibank, N.A.


$143,000,000


JPMorgan Chase Bank, N.A.


$143,000,000


Mizuho Bank, Ltd.


$143,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$78,400,000


Morgan Stanley Bank , N.A.


$64,600,000


Bank of America, N.A.


$131,000,000


Barclays Bank PLC


$131,000,000


Royal Bank of Canada


$131,000,000


The Bank of Nova Scotia


$110,000,000


Santander Bank, N.A.


$100,000,000


BNP Paribas


$85,000,000


Credit Agricole Corporate and Investment Bank


$85,000,000


Goldman Sachs Bank USA


$85,000,000


Sumitomo Mitsui Banking Corporation


$84,000,000


Societe Generale


$78,000,000


Fifth Third Bank


$60,000,000


Commerzbank AG, New York Branch


$35,000,000


HSBC Bank USA, National Association


$25,000,000


Total


$2,000,000,000















